Title: Woman slams man on ground after he grabs her butt. Is this legal? Also, if her boyfriend was there could he slam the guy in her defense?
Question:
Answer #1: This is a tough question.

The general rule is that you can use reasonable force if necessary to prevent someone from using unlawful force against you. The guy clearly used unlawful force against the waitress. On the other hand, the video makes it look like he had stopped and was walking away from her before she started going after him. The strongest argument that the waitress' use of force was illegal would be that because the guy's crime was over before she touched him, her use of force was no longer necessary.

However, you don't necessarily have to show that your use of was *actually* necessary: it's enough to show that you *reasonably believed* it was necessary, even if you turn out to be mistaken in hindsight. The video makes it look like the waitress started reacting immediately: in light of how quickly things progressed and the fact that the guy was behind her, she could argue that it was reasonably for her to believe that the guy might not have completed his crime against her, even if that turned out to be the case.

Moreover, I would expect a jury to be very sympathetic to the waitress, and very unsympathetic to the "victim". In addition, in every state except Ohio, the waitress wouldn't have to prove that she *was* acting in self-defense -- the prosecution would have to prove beyond a reasonable doubt that she *wasn't*. (In Ohio, the waitress would have to prove that she was probably acting in self-defense.) Thus, even if the jury believed that she *probably* was attacking the guy because she was angry at him, not because she was defending himself, they would be instructed to find her not guilty if they thought there was a reasonable possibility that she was acting in self-defense. I would expect the jury to be looking for a way to acquit her, and this would certainly give them a fair way to do it.

Generally, if you see a person in a situation where they would be allowed to use force against an attacker, you can use the same amount of force to defend them. So the analysis for her boyfriend (or anyone else who witnessed things) would be more or less the same, except that it would depend on how they could have reasonably perceived the situation from their perspective.Answer #2: (copied from my post in the other thread.) That is arguably assault/battery (among other things) on both their parts, especially because it looks like she gets away from him and then goes back to push him. Would a DA really want to take this case, though? Probably not. But both of them could be described as committing a crime. If an outside witness (like her hypothetical boyfriend) intervened, they would likely commit a crime in doing so, and be more likely to get in legal trouble than the woman herself.